DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 371. The certified copy has been filed in benefit of US National Stage Application 16/604,428.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “signal” per se as recited in the preamble, and as such, is non-statutory subject matter. In p. 58 of the as filed specification, the term “recording medium” is not limited to what the scope of the term is meant to encompass. Hence, one of ordinary skill in the art can interpret such a term to include transitory signals and non-transitory signals, and transitory signals are not subject matter eligible. In order to overcome the present rejection, the Applicant is advised to amend the claim by using the following terminology: “non-transitory computer readable recording medium”. 


The limitations of “learn…”, “generate…” as drafted cover mental activities. More specifically, a brain, using a given text and domain knowledge, learns a named entity table, and then generates a table for another text and domain information coming out of another domain.
	This judicial exception is not integrated into a practical application. In particular, claims 1, 13, 14 recite the additional elements of “processor”, “memory” as per the independent claims. For example, in p. 58 of the as filed specification, there is a description of using a general computing architecture as recited in p. 12. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a generalized architecture as a computing system as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible. 
With respect to claim 2 the claim relates to the first and second entity tables including a positive and negative named entity table. This relates to a mind storing separate tables, for a named entity and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ling et al, (WO 2019/202136).
Regarding claim 1, 13, and 14, Ling et al. teaches an artificial intelligence apparatus, comprising: a memory (see [0018], “a non-transitory machine-readable storage medium encoded with instructions for generating embeddings for a machine learning model”) configured to store a first text, first metadata, and a first named entity table, which correspond to each of a plurality of first domains; (see [0018], where the storage medium includes “instructions for extracting a character embedding and a word embedding from a first textual data; instructions for generating a domain knowledge embedding from a domain knowledge dataset (eg. entity table)” and where the embeddings are linked to first domains; embedding from the domain knowledge dataset is interpreted as an entity table, as it consists of “feedback from a domain expert” which “includes named entity recognition labeling” [0005])
and a processor configured to: (see [0081],  “software running on a processor with an associated memory and storage”) 
learn a named entity table generation model using the stored first text, the stored first metadata, and the stored first named entity table  (see [0018], where the storage medium includes “instructions for extracting a character embedding and a word embedding from a first textual data (eg. first text); instructions for generating a domain knowledge embedding (eg. stored first metadata) from a domain knowledge dataset (eg. stored first named entity table, as it contains the output of queries to a TRIE dictionary based upon domain vocabulary data); and instructions for providing the combined embedding to a layer of the machine learning model” and see [0061], where the model is a “generic architecture of neural network for named entity recognition task” )
and generate a second named entity table corresponding to a second text and second metadata (see [0052], where different inputs are provided to the model:  “LSTM-CRF model is trained on one specific dataset, the LSTM-CRF model may be applied to a different dataset with evolving lexicon features.", and see [0061],[0073], where the LSTM-CRF takes an input of a combined embedding from word and character embeddings (eg. textual data) and lexicon and extra tagging embeddings (eg. metadata))
of a second domain different from the plurality of first domains (see [0028], where the machine learning model is retrained “based upon the amount of data added to the domain knowledge dataset before retraining the machine learning model.”; the data added to the domain knowledge dataset constitutes another domain and Ling et al. teaches that the retrained model can be applied to a second domain in [0054]: “the embodiments described herein can be widely applied, such as where a model is trained on one set of data in a first domain, and that model is then expanded and applied to data in a second domain”).
As to claims 13 and 14, method 13 and recording medium 14 are related as the apparatus and method of the artificial intelligence apparatus configuration, with each claimed element's function corresponding to the claimed configuration of the memory and processor. Accordingly claims 13 and 14 are similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Ling et al. teaches a recorded program for executing a method for generating a named entity table (see [0081], software).

Regarding claim 3, Ling et al. teaches wherein the named entity table generation model includes an artificial neural network (ANN) and is learned using a machine learning algorithm (see [0004], machine learning model) or see [0052], a deep learning algorithm: “deep neural network architecture including a long short-term memory network-conditional random field (LSTM-CRF) model and convolutional neural network (CNN) model.”)

Regarding claim 4, Ling et al. teaches the named entity table generation model includes at least one of a recurrent neural network (RNN), a bidirectional RNN (BRNN), a long short-term memory (LSTM), or a bidirectional LSTM (BiLSTM). (see [0060], where the LSTM-CRF model is part of the machine learning model; “the LSTM-CRF model has been developed to perform NER”)

Regarding claim 5, Ling et al. teaches the processor is configured to: extract an input feature vector corresponding to the named entity table generation model from the stored first text and the stored first metadata, (see [0061], where “the bi-directional LSTM layer 120 reads the vector representations of input sentence (eg. extraction)” and “takes as input a sequence of vectors  (eg. stored first text)” with n words and each word is represented as a d-dimensional vector concatenated from the vector from the character embedding layer and the vector from the word embedding layer; see [0073] for the stored first metadata, where this vector may be “concatenated” with the lexicon embedding Vlex and the extra tagging embedding Vtag, “which results in a concatenated vector [Vword; Vchar; Vlex; Vtag] and acts as an input for the bi-directional LSTM layer 120.”)
input the extracted input feature vector to the named entity table generation model, (see [0061], where “the generic architecture of neural network for named entity recognition task is a bidirectional LSTM-CRF that takes as input a sequence of vectors (xi, x2 , ... , xn)”)
acquire the named entity table outputted from the named entity table generation model, (see [0061], where the LSTM-CRF “outputs another sequence (y1, y2,…,yn) that represents tagging information of the input sequence correspondingly.”)
calculate a difference between the acquired named entity table and the stored first named entity table, and update the named entity table generation model so as to reduce the calculated difference. (see [0076], “A retraining judgement engine 340 may evaluate the updates to the feedback label storage, vocabulary label storage, and the unlabeled corpus storage to determine that sufficient additional amount of domain information has been received to justify retraining the LSTM-CRF model 100 (eg. update named entity table generation model). This may be done by using various thresholds and metrics, for example, track the number of additions to the vocabulary storage 210 or feedback label storage 315. (eg. calculate the difference between the stored data and the acquired data that has been added)”)

Regarding claim 6, Ling et al. teaches wherein the memory is configured to store the second text and the second metadata (see [0075], where the second metadata is generated for the named entity table generation model before its deployment: “Initially, annotated training data 325 is extracted from a well-labelled corpus 320. A data preprocessing module 330 receives the annotated training data 325 and preprocesses this data to generate the initial word embedding data 130 and the character embedding data 120. (eg. metadata)”. Then see [0075], where during the deployment the LSTM-CRF model receives “unlabeled data 126 (eg. second text) and [produces] disorder annotations 305 (eg. named entities)” and these are stored in the unlabeled corpus data storage, feedback storage, and vocabulary data storage)

Regarding claim 7, Ling et al. teaches wherein the processor is configured to convert each of the first text and the second text into a word vector using a word embedding technique. (see [0018], for the extracting of “a character and a word embedding from a first textual data” and see [0061], where the bi-directional LSTM layer of the LSTM-CRF model “reads the vector representations of input sentence (xi, x2,..., xn)”; Regarding the second text. see note in [0053], where while “the LSTM-CRF model is trained on one specific dataset, the LSTM-CRF model may be applied to a different dataset with evolving lexicon features… a model is trained on one set of data in a first domain, and that model is then expanded and applied to data in a second domain.”; When the model is applied to the data in the second domain the second textual data is also broken into vector representations to input to the LSTM-CRF model).

Regarding claim 8, Ling et al. teaches wherein the first metadata includes domain information corresponding to the first text, and wherein the second metadata includes domain information corresponding to the second text (see [0059], where the described disorder annotation system there is metadata including domain information: “outputs from clinical NLP engines and disease vocabulary (eg. metadata corresponding to the domain of input corpora for the disorder annotation system) are two kinds of domain knowledge used by the embodiments described herein to improve the neural network based method for disorder annotation. Other sorts of domain information may be identified and used to improve performance of neural networks as described by embodiments disclosed herein. This additional domain information allows for the improvement in performance of neural network based methods for annotation and other tasks when the data labeled data sets are small or when moving a model from one domain to another. (eg. model gets different dataset input for different domains)”) 

Regarding claim 9, Ling et al. teaches wherein the first and second metadata further includes at least one of action/function information that can be performed by an agent in a domain corresponding to the first (or second, respectively) text, part-of-speech information of each morpheme included in the first (or second, respectively) text, or size information of the named entity table (The applicant’s specification defines action/function information as including “search, play, guide, and the like” that can be performed by an agent such as a “user or an administrator” in a domain, and the guiding by an agent is taught in [0077], where the metadata can involve “human feedback” from a human domain expert, which “may be incorporated into one or both of the extra tagging embedding data 150 and the lexicon embedding data 160. Then the LSTM-CRF model 100 is retrained using the various updated data.”; see [0078], where metadata is added to extra tagging embedding that is concatenated to the vector input of the LSTM-CRF model and may include embedding layers from additional annotations such as parts-of-speech tagging: “The disorder annotation process may still be improved over time with the input of addition data from various sources using the extra tagging embedding and lexicon embedding…may be applied in other applications where all different sorts of domain knowledge may be gathered and input in to additional embedding layers that will improve the performance of an annotation process or other NLP processes. Examples of other annotation tasks or applications include parts-of-speech tagging, named entity recognition, event identification, semantic role labeling, temporal annotation, etc. where domain-specific vocabulary, terminology, ontology, corpora, etc. may provide additional knowledge to improve  the performance of an annotation model.”; the size information of the entity table is interpreted as an optional limitation)

Regarding claim 10, wherein each of the first metadata and the second metadata is set automatically based on a POS tagging technique. (When the LSTM-CRF model is “migrated for use in a second domain” as taught in [0079], “the tagging tools 152 and the vocabulary tools 162 are used to generate domain specific knowledge as described above with respect to FIGs. 1 and 2. This domain specific knowledge is incorporated in the extra tagging embedding layer 150 and the lexicon embedding layer 160 as described above”; the extra tagging layer concatenated to the vector input of the LSTM-CRF model may constitute PoS tagging, as taught in [0078])

Regarding claim 11, Ling et al. teaches wherein the processor is configured to receive a text of the second domain and recognize a named entity included in the received text using the second named entity table (see [0025], where “the machine learning model performs named entity recognition of a second textual data.” and see [0053], where the machine learning model is trained on a “well-labeled dataset”, a dataset of named entities which can applied to recognize the named entities of a “new unlabeled dataset”, generating a named entity table)

Regarding claim 12, Ling et al. teaches wherein the processor is configured to convert the received text into the same format as a format of the second text, if the format of the received text is different from the format of the second text. (see [0004], where all received text is converted into the character and word embedding formats: “extracting a character embedding and a word embedding from a first textual data; generating a domain knowledge embedding from a domain knowledge dataset; combining the character embedding, the word embedding; and providing the combined embedding to a layer of the machine learning model.”; the character and word embeddings are interpreted as the format of the second text, as these extracted embeddings are the format of the input into the LSTM-CRF model when the “model is trained on one set of data in a first domain, and that model is then expanded and applied to data in a second domain” [0052])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al., (WO 2019/202136) in view of Yan et al (US Patent No. 8,938,385).
Regarding claim 2, Ling et al. teaches the semantic processing method according to claim 1. Ling et al. does not teach where the negative entity table including named entities that will not be recognized in the domain. Furthermore, Ling et al. teaches the method wherein each of the first named entity table and the second named entity table includes a positive named entity table and a negative named entity table, (see col. 7, lines 1-64, where the training set (eg. entity tables) of the two-class classifier model for named entity recognition contains positive and negative named entity samples)
wherein the positive named entity table includes a named entity to be recognized in the corresponding domain  (see col. 7, lines 23-24, where training set of positive samples “[refer] to the named entities”) and a named entity tag corresponding to the named entity to be recognized (see col. 11, lines 58-59 where the sample (eg. named entity to be recognized) is added to the training set along with a token (eg. named entity tag); see col. 5, lines 6-8, where the token is obtained from a multiple-class classification model which “forms a candidate named entity according to a string of beginning and continuing tokens belonging to the same type of named entity (eg. tags for types of named entities);”)
wherein the negative named entity table includes a named entity that will not be recognized in the corresponding domain. (see col. 7, lines 24-25, where the training set of negative samples “[refer] to the non-named entities”)
Ling et al. and Yan et al. are combinable because they both deal with named entity recognition models. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model for generating named entities and identifying the named entities to be recognized from the domain knowledge base laid out in Ling et al. with also identifying the named entities that are not to be recognized in negative sample training set of Yan et al. One would be motivated to do because Yan et al.’s two-class classifier model with positive and negative samples provides a way to measure the reliability of the prediction for the entity to be named (col 7. lines 30-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571) 272-4692. The examiner can normally be reached on Monday - Friday 9 to 6. Examiner interviews are available via telephone, in person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\

/SK/

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
11/04/2021